  Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 ROBERT VALENZUELA,

          Plaintiff,                                      Case No. 8:19-cv-02181

 v.

 AXIOM ACQUISITION VENTURES, LLC,

          Defendants.
                                                      /


                        COMPLAINT AND DEMAND FOR JURY TRIAL

         NOW comes ROBERT VALENZUELA (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of AXIOM

ACQUISITION VENTURES, LLC (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is headquartered

in Hillsborough County, Florida, which is within the Middle District of Florida.




                                                  1
  Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 2 of 6 PageID 2




                                             PARTIES

   4. Plaintiff is a consumer, over 18 years-of-age.

   5. Defendant is a debt collector and a limited liability company organized under the laws of

the State of Florida. Defendant’s principal place of business is located at 12425 Race Track Rd.,

Suite 100, Tampa, Florida 33626.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.   The instant action stems from Defendant’s attempts to collect upon a consumer debt

(“subject consumer debt”) Plaintiff purportedly incurred with Cross River Bank.

   8.   Plaintiff incurred the subject consumer debt, a personal loan, in order to fund the purchase

of personal and household goods and services.

   9.   Cross River Bank sold the subject consumer debt to Defendant after Plaintiff allegedly

defaulted on his payments.

   10. Around July 22, 2019, Defendant caused to be mailed to Plaintiff a collection letter

(“Defendant’s letter”) in an attempt to collect upon the subject consumer debt.

   11. Defendant’s letter was a communication and an attempt to collect upon the subject

consumer debt for at least the following reasons: a) Defendant’s letter addressed Plaintiff as an

“[o]bligor[];” and b) Defendant urged Plaintiff to send payment to a specific address “[e]ffective

immediately[.]”

   12. Upon information and belief, Defendant’s letter was Defendant’s initial communication

with Plaintiff.

                                                 2
  Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 3 of 6 PageID 3




   13. Defendant’s letter does not appraise Plaintiff of his rights under the FDCPA, specifically

15 U.S.C. § 1692g.

   14. It also failed to disclose itself as a debt collector in Defendant’s letter.

   15. Furthermore, the contents of Defendant’s letter are confusing as to the origins and chain

of ownership of the subject consumer debt. Specifically, Defendant’s letter states that it,

“purchased the above referenced account from .”

   16. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in an expenditure of resources.

   17. Plaintiff has been unfairly misled by Defendant's actions.

   18. Plaintiff has suffered concrete harm as a result of Defendant’s actions..

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   19. Plaintiff repeats and realleges paragraphs 1 through 18 as though full set forth herein.

   20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   22. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   23. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

        a. Violations of the FDCPA, § 1692e




                                                  3
  Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 4 of 6 PageID 4




    24. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    25. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10); and

            “The failure to disclose in the initial written communication with the consumer
            and, in addition, if the initial communication with the consumer is oral, in that
            initial oral communication, that the debt collector is attempting to collect a debt
            and that any information obtained will be used for that purpose, and the failure to
            disclose in subsequent communications that the communication is from a debt
            collector, except that this paragraph shall not apply to a formal pleading made in
            connection with a legal action.” 15 U.S.C. §1692e(11).

    26. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject consumer debt. The contents and structure of Defendant’s letter is

misleading and confusing as to the origins and chain of ownership of the subject consumer debt.

The deceptive nature of Defendant’s letter is highlighted by the absence of the required “dunning”

language that would have appraised Plaintiff of his right to dispute the validity of the subject

consumer debt. Consequently, Defendant’s letter obfuscates the legitimacy of the subject

consumer debt and does not provide Plaintiff with the information required under the FDCPA to

dispute the validity of the subject consumer debt.

    27. Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to disclose

itself as a debt collector. By failing to disclose itself as a debt collector, Defendant deceptively and

misleadingly attempted to obscure Plaintiff’s rights under the FDCPA. Consequently, Defendant’s

objective was to obfuscate its status as a debt collector in order to prevent Plaintiff from

prosecuting an FDCPA claim against it.


                                                     4
  Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 5 of 6 PageID 5




        b. Violations of the FDCPA, § 1692f

   28. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   29. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on the

subject consumer debt by concealing its status as a debt collector. Failing to disclose itself as a

debt collector is an unfair and unconscionable act intended to confuse Plaintiff regarding the status

and identity of Defendant and shield itself from any potential retaliation.

        c. Violations of the FDCPA, § 1692g

   30. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five

days after the initial communication with a consumer in connection with the collection of any debt

. . . send the consumer a written notice containing” several pieces of information, including: “(1)

the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing

the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];

and (5) a statement that, upon written request . . . the debt collector will provide the consumer with

the name and address of the original creditor . . . .”

   31. Defendant violated § 1692g by failing to provide the written information required within

five days after the respective initial communications with Plaintiff.

   32. As pled in paragraphs 16 through 18, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff ROBERT VALENZUELA, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;


                                                   5
Case 8:19-cv-02181-TPB-CPT Document 1 Filed 08/29/19 Page 6 of 6 PageID 6




 b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
    §1692k(a)(2)(A);

 c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
    under 15 U.S.C. §1692k(a)(1);

 d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
    §1692k(a)(3);

 e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
    consumer debt; and

 f. Awarding any other relief as this Honorable Court deems just and appropriate.

 Dated: August 29, 2019                                 Respectfully Submitted,

                                                        /s/ Alexander J. Taylor
                                                        Alexander J. Taylor, Esq.
                                                        Florida Bar No. 1013947
                                                        Sulaiman Law Group, Ltd.
                                                        2500 South Highland Avenue
                                                        Suite 200
                                                        Lombard, IL 60148
                                                        Telephone: (630) 575-8181
                                                        ataylor@sulaimanlaw.com
                                                        Counsel for Plaintiff




                                            6
